Name: 83/555/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the United Kingdom in respect of expenditure incurred in the 1975 financial year on milk products supplied as food aid (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-19

 Avis juridique important|31983D055583/555/EEC: Commission Decision of 7 November 1983 on the clearance of the accounts presented by the United Kingdom in respect of expenditure incurred in the 1975 financial year on milk products supplied as food aid (Only the English text is authentic) Official Journal L 322 , 19/11/1983 P. 0059 - 0060*****COMMISSION DECISION of 7 November 1983 on the clearance of the accounts presented by the United Kingdom in respect of expenditure incurred in the 1975 financial year on milk products supplied as food aid (Only the English text is authentic) (83/555/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2681/74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricultural products as food aid (1), Having consulted the EAGGF Committee, Whereas the United Kingdom has supplied to the Commission the supporting statements required for the clearance of the accounts pursuant to the second indent of Article 3 (2) of Regulation (EEC) No 2681/74; Whereas, under the relevant rules, only the value of the goods and the appropriate forwarding and distribution costs may be financed; whereas the inspections carried out show that part of the expenditure declared, totalling £ 67,39, does not satisfy these requirements and must therefore be disallowed; whereas the Member State has been fully informed of this deduction and has had an opportunity to state its views thereon, HAS ADOPTED THIS DECISION: Article 1 The accounts of the departments and agencies empowered by the United Kingdom to pay expenditure incurred in the 1975 financial year on milk products supplied as food aid shall be cleared as indicated in the Annex hereto. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 7 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 288, 25. 10. 1974, p. 1. ANNEX Clearance of the accounts of the departments and agencies in the United Kingdom empowered to pay expenditure arising from food-aid operations in milk products 1.2 // 1. Funds available after clearance of 1974 accounts // - // 2. Advances authorized for food-aid operations in 1975 // £ 583 333,80 // 3. Total available to cover 1975 expenditure // £ 583 333,80 // 4. Expenditure effected in respect of 1975 and recognized as chargeable to Chapter 92: Food-aid expenditure from the general budget of the European Communities // £ 191 556,60 // 5. Funds available after clearance of the 1975 accounts // £ 391 777,20